In an action to recover for personal injuries and property damage, defendant appeals from (1) an order of the Supreme Court, Suffolk County, entered March 19, 1959 denying his motion to vacate and set aside the default in appearing and answering the complaint, and to vacate the judgment entered thereon upon inquest; and (2) an order of the same court entered May 13, 1959, granting defendant’s motion for reconsideration and adhering to the original decision. Order entered May 13, 1959, affirmed, with $10 costs and disbursements. No opinion. Appeal from order entered March 19, 1959, dismissed. This order was superseded by the subsequent order. Nolan, P. J., Beldoek, Ughetta, Kleinfeld and Christ, JJ., concur.